DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-28 and 36-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues (see remarks filed 7/26/22): MCKINLEY fails to bridge the factual deficiencies of Tesar and Urakawa with respect to claim 16. The one or more image transmission components 304 of MCKINLEY are not "a stereoscopic camera assembly operably coupled to the distal end of the camera support tube and configured to pass through the trocar and be positioned in an internal body cavity while operably coupled to the distal end of the camera support tube." Instead, they are incorporated into the cannula assembly itself.
The examiner respectfully disagrees because fig. 4 of MCKINLEY shows a tubular element of a cannula assembly that has been inserted into an external insertion cannula 200; in this embodiment the tubular element is considered as the camera support tube and the external insertion cannula 200 is considered as the trocar (further see MCKINLEY par. 50).

    PNG
    media_image1.png
    535
    716
    media_image1.png
    Greyscale

Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39 recites: The camera assembly of claim 1…, however claim 1 is directed to a system. For purposes of examination, claim 39 has been determined to depend from claim 16, because claim 16 is directed to a camera assembly.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-21, 24-25, 28, 36-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCKINLEY US 2014/0107417A1 in view of ALLEN US2010/0245549 A1 (from IDS of 10/22/18) further in view of SACHS WO2015/171614 A1.
Regarding claim 16, MCKINLEY teaches: 
16. (Currently Amended) A camera assembly comprising: 
a. a camera support tube having a distal end and a proximal end, the distal end of the camera support tube configured to pass at least partially through a trocar (MCKINLEY: fig. 4, 200, 204 see par. 50); 
b. a stereoscopic camera assembly operably coupled to the distal end of the camera support tube and configured to pass through the trocar and be positioned in an internal body cavity while operably coupled to the distal end of the camera support tube, the stereoscopic camera assembly comprising (MCKINLEY: fig. 4: 200, 204 see pars. 38, 47 and 50): 
i. a main camera body operably coupled to the distal end of the camera support tube, wherein the main camera body defines an electrical component cavity (MCKINLEY: fig. 4: 204 see pars. 47-49), 
ii. a first camera module having a first optical axis (MCKINLEY: fig. 4, 204 see pars. 37 and 47), 
iii. a second camera module having a second optical axis (MCKINLEY: fig. 4, 204 see pars. 37 and 47).  
MCKINLEY doesn’t teach however the analogous prior art ALLEN teaches: 
iv. an externally-driven actuation system comprising a pitch actuation assembly and a yaw actuation assembly, the actuation system providing motion of the first camera module and the second camera module with respect to the distal end of the camera support tube along at least two rotational degrees of freedom (ALLEN: fig. 3 see pars. 25-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine iv. an externally-driven actuation system comprising a pitch actuation assembly and a yaw actuation assembly, the actuation system providing motion of the first camera module and the second camera module with respect to the distal end of the camera support tube along at least two rotational degrees of freedom as shown in ALLEN with MCKINLEY for the benefit of addressing shortcomings in the prior art in that MIS, surgeons are typically constrained by the use of a standard endoscope. Standard endoscopes suffer from the paradigm of pushing long sticks into small openings which is quite limiting. The present inventors have recognized that this approach has a number of problems including a narrow imaging field of view, limited work space, counter intuitive motions required by the operator or user, and multiple incisions for the endoscope ports and effector tooling [0004].
The previous combination of MCKINLEY and ALLEN remains as above but doesn’t teach however the analogous prior art SACHS teaches: 
c. at least one rotational positional sensor configured to detect rotation of the stereoscopic camera assembly about at least one of a pitch axis or a yaw axis, wherein the yaw axis is normal to a plane in which the camera support tube lies, and the pitch axis is perpendicular to the yaw axis (SACHS: fig. 6A see par. 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine c. at least one rotational positional sensor configured to detect rotation of the stereoscopic camera assembly about at least one of a pitch axis or a yaw axis, wherein the yaw axis is normal to a plane in which the camera support tube lies, and the pitch axis is perpendicular to the yaw axis as shown in SACHS with the previous combination for the benefit of addressing shortcomings in the prior art in that, to control existing robotic devices, a surgeon sits at a console and controls manipulators with his or her hands and feet. Additionally, robot cameras remain in a semifixed location, and are moved by a combined foot and hand motion from the surgeon. These semi-fixed cameras with limited fields of view result in difficulty visualizing the operating field [0005].

Regarding claim 17, MCKINLEY teaches: 17. (Original) The camera assembly of claim 16, wherein the actuation system is cable driven (MCKINLEY: par. 41).  

Regarding claim 18, MCKINLEY as modified by ALLEN (with the same motivation from claim 16) further teaches: 18. (Original) The camera assembly of claim 16, wherein the actuation system is motor driven (ALLEN: par. 21).

Regarding claim 19, MCKINLEY teaches: 19. (Original) The camera assembly of claim 16, wherein the yaw actuation assembly is configured to actuate the stereoscopic camera assembly about the yaw axis (MCKINLEY: figs. 2-4 see pars. 38 and 49).  

Regarding claim 20, MCKINLEY as modified by ALLEN (with the same motivation from claim 16) further teaches: 20. (Original) The camera assembly of claim 16, wherein the pitch actuation assembly is configured to actuate the stereoscopic camera assembly about the pitch axis (ALLEN: fig. 3 see pars. 25-27).

Regarding claim 21, MCKINLEY as modified by ALLEN (with the same motivation from claim 16) further teaches: 21. (Original) The camera assembly of claim 16, wherein the pitch actuation assembly is configured to actuate the stereoscopic camera assembly about the pitch axis independent of the yaw actuation assembly (ALLEN: fig. 3 see pars. 25-27).

Regarding claim 24, MCKINLEY teaches: 24. (Original) The camera assembly of claim 16, wherein the stereoscopic camera assembly further comprises a lighting source operably coupled to a power supply (MCKINLEY: fig. 3, 305 see par. 37).  

Regarding claim 25, MCKINLEY teaches: 25. (Original) The camera assembly of claim 16, wherein the stereoscopic camera assembly further comprises an electrical communication component, wherein the electrical communication component is configured to transmit information captured by at least one of the first camera module, the second camera module, or the at least one rotational positional sensor (MCKINLEY: fig. 3, 304 see pars. 37-39).  

Regarding claim 28, MCKINLEY as modified by ALLEN (with the same motivation from claim 16) further teaches: 28. (Currently Amended) The camera assembly of claim [[16]] 25, wherein the electrical communication component is physically configured to permit the stereoscopic camera assembly to be actuated in the at least two rotational degrees of freedom, and wherein the electrical communication component is configured to transmit the information captured by the at least one of the first camera module, the second camera module, or the at least one rotational positional sensor during actuation of the stereoscopic camera assembly in the at least two rotational degrees of freedom (ALLEN: fig. 5: 500, 575 see pars. 36-40).

Regarding claim 36, MCKINLEY in view of ALLEN as modified by SACHS (with the same motivation from claim 16) further teaches: 36. (Original) The camera assembly of claim 16, wherein the first optical axis of the first camera module and the second optical axis of the second camera module have an interaxial distance configurable to provide stereo vision (SACHS: fig. 6A, 130 see par. 98).

Regarding claim 37, MCKINLEY teaches: 37. (Original) The camera assembly of claim 16, wherein the stereoscopic camera assembly has an insertion configuration and a deployed configuration, and wherein, in the insertion configuration, the first optical axis of the first camera module and the second optical axis of the second camera module are orientated perpendicular to the camera support tube (MCKINLEY: figs. 1-3 see par. 36).  

Regarding claim 39, MCKINLEY in view of ALLEN as modified by SACHS (with the same motivation from claim 16) further teaches: 39. (New) The camera assembly of claim 1, wherein the at least one rotational positional sensor is configured to detect rotation about the pitch axis; and wherein the camera assembly further comprises a second rotational positional sensor configured to detect rotation of the stereoscopic camera assembly about the yaw axis (SACHS: fig. 6A: 125, 127 see par. 91).


Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCKINLEY US 2014/0107417A1 in view of ALLEN US2010/0245549 A1 (from IDS of 10/22/18) further in view of SACHS WO2015/171614 A1 still further in view of CHARLES US2015/0272694 A1.

Regarding claim 22, the previous combination of MCKINLEY in view of ALLEN in view of SACHS remains as above but doesn’t teach however the analogous prior art CHARLES teaches: 22. (Original) The camera assembly of claim 16, wherein the stereoscopic camera assembly further comprises a first peripheral camera (CHARLES: par. 196).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the stereoscopic camera assembly further comprises a first peripheral camera as shown in CHARLES with the previous combination for the benefit of fulfilling a need for improved visualization systems, for use in minimally invasive surgery [0006].

Regarding claim 23, MCKINLEY, in view of ALLEN, in view of SACHS as modified by CHARLES (with the same motivation from claim 22) further teaches: 23. (Original) The camera assembly of claim 22, wherein the stereoscopic camera assembly further comprises a second peripheral camera (CHARLES: par. 196).


Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCKINLEY US2014/0107417 A1 in view of ALLEN US2010/0245549 A1 (from IDS of 10/22/18) further in view of SACHS WO2015/171614 A1 still further in view of KUDO US 5,836,869.

Regarding claim 26, the previous combination of MCKINLEY in view of ALLEN in view of SACHS remains as above but doesn’t teach however the analogous prior art KUDO teaches: 26. (Currently Amended) The camera assembly of claim 25, wherein the electrical communication component comprises a flexible printed circuit board[[s]] (FPCB) (KUDO: col. 34 ll. 3-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the electrical communication component comprises a flexible printed circuit board[[s]] (FPCB) as shown in KUDO with the previous combination for the benefit of fulfilling a need in the prior art for an endoscope system which is compact, inexpensive and easy to set up (col. 2 ll. 14-16).

Regarding claim 27, MCKINLEY, in view of ALLEN, in view of SACHS as modified by KUDO (with the same motivation from claim 26) further teaches: 27. (Currently Amended) The camera assembly of claim 25, wherein the electrical communication component comprises a printed circuit board[[s]] (PCB) (KUDO: col. 34 ll. 3-9).

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: 
a. a console assembly comprising: 
i. a first actuator, and 
ii. a first actuator pulley operably coupled to the first actuator, and 
iii. a cable; 
b. a trocar assembly operably coupled to the console assembly, the trocar assembly comprising: 
i. a trocar having an inner and an outer diameter, and 
ii. a seal sub-assembly operably coupled to the trocar, the seal sub-assembly comprising at least one seal; 
c. a camera assembly operably coupled to the console assembly, the camera assembly comprising: 
the stereoscopic camera assembly comprising:  
 [[3]] 5. a yaw actuation assembly, the pitch and yaw actuation assemblies providing motion of the first camera module and the second camera module with respect to the distal end of the camera support tube along at least two rotational degrees of freedom, wherein the cable operably couples the first actuator pulley to one of the pitch actuation assembly or the yaw actuation assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 29-35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 29, the prior art doesn’t teach: 29. (Currently Amended) The camera assembly of claim 28, wherein the electrical communication components can be bent to a minimum allowable bend radius without being damaged or rendered unuseable.  

Regarding claim 30, the prior art doesn’t teach: 30. (Currently Amended) The camera assembly of claim 28, further comprising a flex shield that provides a protective casing for the electrical communication components.  

Regarding claim 31, the prior art doesn’t teach: 31. (Original) The camera assembly of claim 30, wherein the flex shield comprises side walls.  

Regarding claim 32, the prior art doesn’t teach: 32. (Currently Amended) The camera assembly of claim 28, wherein the electrical communication components are situated in an electrical communication component cavity defined by the main camera body.  

Regarding claim 33, the prior art doesn’t teach: 33. (Original) The camera assembly of claim 32, further comprising a flex wrap guide and a constant- force spring.  

Regarding claim 34, the prior art doesn’t teach: 34. (Original) The camera assembly of claim 32, wherein the main camera body further defines machined surface apertures.  

Regarding claim 35, the prior art doesn’t teach: 35. (Original) The camera assembly of claim 28, further comprising an electrical communication component retainer.  

Regarding claim 38, the prior art doesn’t teach: 38. (Original) The camera assembly of claim 37, wherein the first camera module comprises a first camera module body having a first outer edge, wherein the second camera module comprises a second camera module body having a second outer edge, and wherein a maximum distance from the first outer edge of the first camera module body to the second outer edge of the second camera module body is greater than a maximum width of a cross-section of the stereoscopic camera assembly taken perpendicular to an axis of the camera support tube.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BAYER US20080033450A1, WALBERG US20110184404A1, HILL US20170319174A1, HAGGERTY US20170078583A1, OUYANG US20170188795A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612